Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to the application filed on or reply to the remarks of  8/22/2021. The instant application has claims 1-21 pending. The system, method and medium for confirming that an client device is still authenticated at a later time . There a total of 21 claims.
Allowable Subject Matter
Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawing filed on 8/22/2021  has been accepted and in compliance of 37 CFR 1.83 & 37 CFR 1.84.
Specification
The disclosure filed on 8/22/2021 is accepted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 11-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub 2012/0260314 to Babula in view US Patent Pub 2020/044866 to Nakano.

Regarding claim 1, 20, 21, Babula discloses A method, comprising: 2authenticating, by a process, a user at a client device, the authenticating verifying 3that the user is both present at the client device and authorized to access one or more 4secured resources(Par. 0015, the resource is accessed by authorized client); 5establishing, by the process in response to authenticating the user, a secure 6communication session for the client device to access the one or more secured resources(Par. 0037, the VPN Client is authenticated based on credentials & Fig. 2 item 220); 79maintaining, by the process, the access to the one or more secured resources on 10the secure communication session at the later time in response to the user still being 11authenticated at the client device at the later time(Par. 0030, the connected state); and 12restricting, by the process, the access to the one or more secured resources on the 13secure communication session at the later time in response to the user no longer being 14authenticated at the client device at the later time(Par.0030- 0031, the re-authenticate based on new address or event).  

But Babula does not disclose confirming, by the process, at a later time during the secure communication 8session, whether the user is still authenticated at the client device. In the same field of endeavor as the claimed invention, Nakano discloses confirming, by the process, at a later time during the secure communication 8session, whether the user is still authenticated at the client device(Fig. 8A item S815, S805, the validity is checked after the change & Fig. 14A item S1401, S1403 & Par. 0094-0097, the pre-registered authentication is not error).
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify  Babula  invention to incorporate confirming the credential is still authenticated  for the advantage of  providing registered and unaltered credentials to be used as taught in Nakano see Par. 0096.

Regarding claim 12. The combined method of Babula and Nakano, Babula discloses the method as in claim 1, wherein the secure communication session comprises a 2virtual private network (VPN) session(Par. 0055, the VPN connection).
  
Regarding claim 13. The combined method of Babula and Nakano, Babula discloses the method as in claim 1, further comprising: 2triggering the later time based on one or more of a periodic timer, a random timer, 3and a continuous operation(Par. 0057, the dynamically authenticate).  

Regarding claim 4. The combined method of Babula and Nakano, Babula discloses the method as in claim 1, further comprising: 30PATENT 1470016.U 2triggering the later time based on one or more security trigger events (Fig. 1 item 100,120, the new address is presented).  

Regarding claim 15. The combined method of Babula and Nakano, Babula discloses the method as in claim 4, wherein the one or more security trigger events are selected 2from a group consisting of: a transaction; a specific type of transaction; a particular 3action; an increase in security access; accessing particular resources; administrator 4manual triggering; anomalous behavior of the user; and returning from an idle client 5device state Fig. 1 item 100,120, the new address is presented).

Regarding claim 11. The combined method of Babula and Nakano, Babula discloses the method as in claim 1, wherein verifying that the user is present at the client 2device is based on biometric attestation selected from a group consisting of: facial 3recognition; recognition of one or more fingerprints; and eye scans(Par. 0029, the VPN session).  

Regarding claim 112. The combined method of Babula and Nakano, Babula discloses the method as in claim 1, wherein authenticating the user at a client device 2comprises first verifying that the user is authorized to access the one or more secured 3resources based on a user login, and then verifying that the user is present at the client 4device based on biometric attestation of the user at the client device(Par. 0029,t he VPN session ).  

Regarding claim 113. The combined method of Babula and Nakano, Babula discloses the method as in claim 1, wherein confirming comprises: 2instructing the client device to re-authenticate the user1(Par. 0033, the re-authenticate the VPN client).  

Regarding claim 14. The combined method of Babula and Nakano, Babula discloses the method as in claim 1, wherein the authenticating is local to the client device(Fig. 2 item 211, 212, 210, the authentication based on client credentials).  

Regarding claim 115. The combined method of Babula and Nakano, Babula discloses the method as in claim 1, wherein the authenticating comprises a collaboration 2between the client device and one or more network devices associated with the one or 3more secured resources(Par. 0015, resources).  

Regarding claim 116. The combined method of Babula and Nakano, Babula discloses the method as in claim 1, wherein the authenticating comprises a collaboration 2between the client device and one or more third-party facilitator devices, and wherein the 3establishing of the secure communication session is based on approval by the one or more 4third-party facilitator devices(Fig.  item 301, VPN connection Manager).  

Regarding claim 117. The combined method of Babula and Nakano, Babula discloses the method as in claim 16, wherein network devices associated with the one or more 2secured resources are aware that the user is both present at the client device and 3authorized to access one or more secured resources, and are unaware of an identity of the 4user(Par. 0057, the policy service also validates the access).  

Regarding claim 118. The combined method of Babula and Nakano, Babula discloses the method as in claim 1, wherein restricting the access to the one or more secured 2resources comprises: 3terminating the secure communication session(Par. 0057-0058, the policy service provides access control). 
 
Regarding claim 119. The combined method of Babula and Nakano, Babula discloses the method as in claim 1, wherein restricting the access to the one or more secured 2resources comprises: 3limiting access to specific items within the secure communication session(Par. 0057-0058, the policy service provides access control).
	
	Conclusion	

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Comparative Analysis of IEEE 802.1 X Authentication Methods to Akhlaq which discloses the re-authentication based on time intervals see § 4.2.2 Re authentication on a Single Link
US Patent 8443435 to Schroeder which discloses the VPN handler. 

US Patent Pub 2016/0142374 to Clark which discloses the VPN being authenticated for access by client.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool, i.e. Microsoft Teams. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/interviewpractice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor whose telephone number is (571)272-7213.  The examiner can normally be reached on Monday-Friday, 9:00 AM- 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VENKAT PERUNGAVOOR/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        Email: venkatanarayan.perungavoor@uspto.gov


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Comparative Analysis of IEEE 802.1 X Authentication Methods to Ahklaq  also discloses the re-authenticate based on time intervals see § 4.2.2 re authentication on a Single Link(see attached NPLs)